Action to foreclose the lien of a street assessment upon certain property in the city of Stockton. The court sustained a demurrer to the complaint, and from the judgment thereon in favor of the defendants the plaintiff has appealed.
The complaint is in the ordinary form for the foreclosure of the lien of a street assessment, and sets forth the various proceedings taken therefor, from and including the resolution of intention down to and including the recording of the return upon the warrant issued upon the assessment. In the resolution of intention the city council resolved that it was their intention to order the following described work and improvement in said city to be done and made, viz.: "That Oak Street, in said city, from the center line of Grant Street to the center line of Pilgrim Street; that Grant, Aurora, Sacramento, Union, and Pilgrim streets, each from a point 210 feet north of the north line of Oak Street to a point 260 feet south of the south line of Oak Street, be *Page 108 
sewered; that is to say, that lateral sewers be constructed on said streets within the aforesaid limits, and that branch sewers be laid from said lateral sewers to the curb lines on each side, and that manholes be constructed at each of the terminations of said lateral sewers and at each of the intersections of Aurora, Sacramento, Union, and Pilgrim streets with Oak Street, and that the manholes at the termination of said lateral sewers be provided with automatic flushing apparatus." Under repeated decisions of this court, this resolution of intention did not "describe the work," as required by section 3 of the Street Improvement Act; and as the council did not therefore obtain jurisdiction to order the work, the assessment therefor created no lien upon the property described in the complaint. (Schwiesauv. Mahon, 128 Cal. 114; Fay v. Reed, 128 Cal. 357 Bay Rock Co. v.Bell, 133 Cal. 150; McDonnell v. Gillon, 134 Cal. 329.) The resolution does not mention the material with which the several streets are to be "sewered," or the number of branch sewers to be laid from the lateral sewers, or the character of the "automatic flushing apparatus."
The judgment is affirmed.
Garoutte, J., and Van Dyke, J., concurred.